ELECTRONIC RECORD                       tSZttH
COA #      07-14-00293-CR                        OFFENSE:        ASSAULT


STYLE:     Houston, donte                        COUNTY:         Houston

COA DISPOSITION:      DISMJR                     TRIAL COURT:    349th District Court


DATE: 09/02/2014                 Publish: NO     TC CASE #:      11CR-033




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:

   PtO
         HOUSTON, DONTE v.

               SB                     Petition
                                                      CCA#:
                                                                 JS*1+Y
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
 bismisszb as u/JT/h^c-i. y                           JUDGE:

DATE:      /z//o/ZO/'S                                SIGNED:                           PC:_
JUDGE:              7^e<. Ct*su+^—•>                  PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD